Merrick, C. J.,
dissenting. The plaintiff appears to me to have mistaken his remedy. The donation does not appear an universal donation, (which is allowed *243in certain marriage contracts,) as is evident, to my mind, by a comparison with the analogous subject of donations mortis causa. Besides, if the obligation is intended to be imposed upon the donee to pay the debts of the donor, the contract ought to be made in the form of an universal donation, in order that he may know his liability.
Airis alieni, quod ex hereditaria causa venit, non ejus qui donationis titulo pos-sidet, sed totius juris successoris onus est. Si itaque nemini obligata prcedia per donationem consecuta es; supervacuam geris sohcitudinem, ne ml heredes dona-tricis, ml ejus creditores te jure possint conmnire. Code Lex. 15, lib. 8, t. 54.
Savigny says, (in reference to the Roman law,) if any one makes a donation by delivery of every individual thing constituting his entire estate, and there is nothing said in regard to his debts, no obligation is imposed upon the donee to pay them. But he adds, if the conveyance be made in the dishonest intention of injuring the creditors, they have against the donee the Pauliana actio in which it is of no consequence whether the donee was privy to the dishonest intention or not. Vol. 4, p. 139, Berlin ed.; Zachariee, seconde partie, liv. 2d, sec. 315.
The donation in this case was of certain enumerated things. They are not declared to constitute, nor did they, in fact constitute, as we have already decided, the entire estate of the donor. The donee then took by particular title. Her title might, therefore, have become the basis of prescription, and was not affected by defects in her author’s title. See Black v. Pontalba.
If the donation were in fraud of plaintiff’s right, it is governed by Art. 1975 of the Civil Code, which is in these words:
“ If the contract be purely gratuitous, it shall be presumed to be in fraud of creditors, if at the time of making it, the debtor had not, over and above the amount of his debts, more than twice the amount of the property passed by such gratuitous contract.”
I think a judgment ought to be rendered in favor of the defendant, Constance Dumoulin, as in case of a nonsuit.